 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSure-Tan, Inc. and Surak Leather Co. and ChicagoLeather Workers Union, Local 43 L, AmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO. Case 13-CA- 16263August 4, 1977DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a charge filed on March 1, 1977, by ChicagoLeather Workers Union, Local 43 L, AmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, herein called the Union, andduly served on Sure-Tan, Inc. and Surak LeatherCo., herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 13, issued acomplaint and amended complaint and notice ofhearing on March 16 and April 4, 1977, respectively,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 17,1977, following a Board election in Case 13-RC-14147 the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; I and that,commencing on or about February 18, 1977, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represent-ative, although the Union has requested and isrequesting it to do so. On March 21 and April 8,1977, respectively, Respondent's answer to thecomplaint and answer to the amended complaint,admitting in part, and denying in part, the allegationsin the complaints, were received by the RegionalOffice.On April 21, 1977, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on April 29, 1977, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgment' Official notice is taken of the record in the representation proceeding,Case 13-RC 14147, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Eleclrosvstems, Inc., 166 NLRB 938 ( 1967), enfd. 388 F.2d 683 (C.A. 4,231 NLRB No. 32should not be granted. In response to the Notice ToShow Cause, the Respondent filed on May 13, 1977,a statement in opposition to which the GeneralCounsel filed a response on May 23, 1977.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice to Show Cause, the Respondent denies that itis engaged in commerce within the meaning of theAct, and contends that it is entitled to a hearingbefore an Administrative Law Judge because it hadno hearing on its objections to the election in theunderlying representation case and because ofspecial circumstances involving (1) the deportation ofthe illegal aliens included in the unit; and (2) thetestimony of an unavailable witness that the Unionthreatened to report at least 50 percent of the eligiblevoters to the Immigration and Naturalization Ser-vice.Review of the record herein, including that in theunderlying representation proceeding, Case 13-RC-14147, discloses that, after a hearing and thesubmission of briefs by the parties on the jurisdic-tional issue, the Regional Director issued a Decisionand Direction of Election on November 10, 1976, inwhich he found, contrary to the Respondent, thatSure-Tan Inc., alone was not the employer of theemployees in the stipulated unit, but that Sure-Tan,Inc. and Surak Leather Co. were an employerengaged in commerce within the meaning of the Act,as they constituted a single integrated enterprisewhose combined direct and indirect outflow met theBoard's nonretail jurisdictional standard. The Re-spondent filed a timely request for review reiteratingits jurisdictional contentions and alternatively re-questing reconsideration of any Board rule or policysubjecting Sure-Tan, Inc., to the Board's jurisdiction.On December 3, 1976, the Board denied theRespondent's request as raising no substantial issueswarranting review.In the election conducted on December 10, 1976,the tally of ballots showed six for, and one against,the Union, with one ballot challenged. Thereafter,the Respondent filed objections to the electionalleging, in substance, that (I) six of the seven eligiblevoters were illegal aliens; (2) a union representative1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Interrype Co. v. Penello, 269 F.Supp. 573 (D.C. Va. 1967);Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968): Sec.9(d) of the NLRA, as amended.138 SURE-TAN, INC.made material representations to voting groupemployees that he could get them clearance from theImmigration and Naturalization Service to perma-nently reside and work in the United States; (3) aunion representative represented to unit employeesthat, if the Union won, the Respondent could berequired by law to raise wages to $4 an hour; and (4),by this and other conduct, the Union destroyed thelaboratory conditions for the election. The Respon-dent also requested a hearing on the factualquestions raised by its objections. On January 17,1977, the Acting Regional Director issued a Supple-mental Decision on Objections in which he overruledthe objections in their entirety and certified theUnion. The Respondent filed a timely request forreview of the Acting Regional Director's Supplemen-tal Decision, particularly raising the propriety of thecertification of a unit consisting primarily of illegalaliens. On February 17, 1977, the Board denied therequest as raising no substantial issues warrantingreview and necessarily found that there were nosubstantial or material issues warranting a hearing.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2Except as discussed hereinafter, all issues raised bythe Respondent in this proceeding were or couldhave been litigated in the prior representationproceeding, and the Respondent does not offer toadduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair laborpractice proceeding.In its submission herein, the Respondent nowcontends that there are special circumstances, includ-ing the absence of a hearing on its objections in therepresentation case, which require the holding of ahearing. As special circumstances, the Respondentalleges that (I) all the illegal aliens in the unit, whosestatus was unknown to the Respondent prior to theelection, have been deported; and (2) a previouslyunavailable witness could testify that a unionrepresentative threatened to report at least 50 percentof the eligible voters to the Immigration and2 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941):Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).:1 Diamond Cristal Salt Company, 222 NLRB 714 (1976); AmericanWholesalers, Inc., 222 NLRB 917 (1976): and Dynamic Machine Co.,221NLRB 1140(1975).Naturalization Service if the Union lost the election.We find no merit in this contention. As to (1), thefact that there has been employee turnover in thecertified unit as a result of the deportation of alienemployees is irrelevant to the issue of the Union'smajority status, as it is well established that, absentunusual circumstances, there is an irrebuttablepresumption that majority status of the certifiedunion continues for I year from the date of thecertification and that employee turnover does notconstitute "unusual circumstances" within the Su-preme Court's decision in Ray Brooks v. N.L.R.B.,348 U.S. 96 (1954).3As to (2), the Respondent merelyalleges that the witness and his testimony wereunavailable during the representation proceeding.We note that the issue as to illegal aliens was raisedby the Respondent's election objections and found tobe without merit, and that Respondent makes noshowing that, through the exercise of due diligence,this additional evidence could not have been pro-duced in timely fashion so as to be considered in therepresentation case.4In these circumstances, we findthat the Respondent's alleged special circumstancesdo not warrant the holding of a hearing, especiallywhere, as here, the Respondent has raised nosubstantial or material issues in the underlyingrepresentation case, and the Board has held, withjudicial approval, that an evidentiary hearing is notrequired.5Accordingly, we shall grant the Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent Sure-Tan, Inc., is an Illinois corpora-tion engaged in the business of tanning hides. V. J.Surak and S. S. Surak, jointly called Surak LeatherCo., are copartners doing business under the tradename and style Surak Leather Co. and are engagedin the business of purchasing and selling hides.Respondent Sure-Tan, Inc., and Respondent SurakLeather Co., jointly called Respondent, are and havebeen affiliated businesses with common officers,ownership, directors, and operators, and constitute asingle integrated enterprise; and said directors andoperators formulate and administer a common laborpolicy for the aforementioned business, affecting theemployees of said business. Respondent has main-' Westinghouse Broadcasting Company. Inc. (WJZ TV, Channel 13), 218NLRB 693(1975); A-l Sheet Metal Works, Inc.. 218 NLRB 962 (1975).5 Handy Hardware Wholesale, Inc., 222 NLRB 373 (1976); Janler PlasticMold Corporation, 191 NLRB 162 (1971); Crest Leather ManufacturingCorporation, 167 NLRB 1085 (1967). and cases cited therein.139 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtained an office and place of business located at 1464West Webster, Chicago, Illinois.During the past calendar year, Respondent soldand shipped goods and services from its Chicago,Illinois, facility to points located outside the State ofIllinois. During the same period, Respondent alsosold and shipped goods and services to a customerlocated in the State of Illinois, which customer meetsthe Board's jurisdictional standards other thanindirect inflow or indirect outflow standards. Thetotal value of the above-mentioned goods andservices is in excess of $50,000.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDChicago Leather Workers Union, Local 43 L,Amalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All production and maintenance employeesemployed by Respondent at its facility nowlocated at 1464 Webster Avenue, Chicago, Illi-nois, but excluding office clerical employees,guards, professional employees and supervisors asdefined in the Act.2. The certificationOn December 10, 1976, a majority of the employ-ees of Respondent in said unit, in a secret ballotelection conducted under the supervision of theRegional Director for Region 13, designated theUnion as their representative for the purpose ofcollective bargaining with the Respondent. TheUnion was certified as the collective-bargainingrepresentative of the employees in said unit onJanuary 17, 1977, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about February 18, 1977, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about February 18, 1977, andcontinuing at all times thereafter to date, theRespondent has refused, and continues to refuse, torecognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly, we find that the Respondent has,since February 18, 1977, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);140 SURE-TAN, INC.Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Sure-Tan, Inc. and Surak Leather Co. are anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Chicago Leather Workers Union, Local 43 L,Amalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All production and maintenance employeesemployed by Respondent at its facility now locatedat 1464 Webster Avenue, Chicago, Illinois, butexcluding office clerical employees, guards, profes-sional employees and supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since January 17, 1977, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about February 18, 1977, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Sure-Tan, Inc. and Surak Leather Co., Chicago,Illinois, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Chicago LeatherWorkers Union, Local 43 L, Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO, as the exclusive bargaining representativeof its employees in the following appropriate unit:All production and maintenance employeesemployed by Respondent at its facility nowlocated at 1464 Webster Avenue, Chicago, Illi-nois, but excluding office clerical employees,guards, professional employees and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Chicago, Illinois, facility copies of theattached notice marked "Appendix."6Copies of saidnotice, on forms provided by the Regional Directorfor Region 13, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.e In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Chica-go Leather Workers Union, Local 43 L, Amalga-mated Meat Cutters and Butcher Workmen of141 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorth America, AFL-CIO, as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdscribed below, with respect to rates of pay,w*gus, hours, and other terms and conditions ofemp4oyment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employ-ees employed by Respondent at its facilitynow located at 1464 Webster Avenue,Chicago, Illinois, but excluding office cleri-cal employees, guards, professional employ-ees and supervisors as defined in the Act.SurE-TAN, INC. ANDSURAK LEATHER CO.142